Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 06/15/2021 have been entered. Claims 1-15 remain pending in the application. Claim 1 has been amended by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2018-115980, filed 06/19/2018 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (hereafter Imaoka, of record) US 20120257100 A1 in view of Ohashi et al. (hereafter Ohashi, of record) US 20160077309 A1. 
In regard to independent claim 1, Imaoka teaches (see Figs. 1-13) an imaging lens system  (i.e. image focus lens and camera system, e.g. lens arrangement, see Title, Abstract, paragraphs [03, 08-21, 69-73, 115-124, 135-144], see e.g. example embodiments 1-2, 5-6 in Figs. 1,3,9,11 and Tables 1-2, 5-6; where for brevity mostly embodiment of example 1 will be referenced) comprising:  
5a first lens group having positive refractive power (i.e. lenses L1, L2 of positive group G1, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6); a stop (aperture diaphragm A, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6); a second lens group having positive refractive power (i.e. lenses L3,L4,L5 of positive group G1, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6); and a third lens group having one of positive refractive power and negative refractive power (i.e. positive lens L7 and  or negative lens L6 G3, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6), disposed in that order from an object side to an image side (as L1 to L7 are so disposed in that order from object to image side, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6), 
the first lens group including only a first-group-first positive lens (e.g. positive L1) and a first-group-second negative lens (i.e. negative L2), disposed in that order from the object side to the image side (as L1 and L2 are only lenses between object side and the aperture A in that order from object to image side, in lens arrangement, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6), 10the third lens group including a third-group-first negative lens (e.g. L6) and a third-group- second positive lens (e.g. L7), disposed in that order from the object side to the image side (as L6 and L7 are in that order from object to image side, as last two lenses of the lens arrangement, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6), 
a combination of the first lens group (lens L1 and L1) and the second lens group (lenses L3, L4 and L5) together as a single unit (as L1-A-L5 are all part of single integrated group G1, paragraphs [115-124, 135-144], Figs. 1, 3, 9,11), and  
a 15conditional expression (1) below being satisfied:
 
    PNG
    media_image1.png
    14
    227
    media_image1.png
    Greyscale
 (i.e. as spacing between L6 and L6 and on axis length of L6-L7 from object side of L6 to Image side of L7, satisfies the above range, e.g. value 0.42, 056, given data in Tables 1-2, 5-6, see also  paragraphs [115-124, 135-144])
where dL31-L32 denotes air spacing between the third-group-first negative lens and the third- group-second positive lens in the third lens group (i.e. as air space between L6 and L7), and  20L3g denotes a distance along the optical axis between an object-side surface of the third-group-first negative lens and an image-side surface of the third-group-second positive lens (i.e. as on axis distance from object side of L6 to image side of L7, given data in Tables 1-2, 5-6, see also  paragraphs [115-124, 135-144]). 
But Imaoka is silent that first lens group (L1-L2) and the second lens group (L3-L5) which are a single unit (see above) are moving together to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (i.e. increasing distance between L3-L5 and L6-L7), and that third-group-first negative lens and the third-group-second positive lens having a fixed distance from one another, third lens group does not move during the focusing (instead L6 of the lens unit is moved along an optical axis for focusing from an infinite-distance to a short-distance, as disclosed in e.g. paragraphs [14, 30, 69-70]).  
However, Ohashi teaches in the same field of invention of an image forming lens and device (see Title, Abstract, paragraphs [10-13, 59-71,125-129, 145-162, 169-178, 227-238, 244-252], see e.g. examples in Figs. 1-5, 22-25 and Tables [145-162, 244-252] and having similar structure Imaoka lens arrangement), and further teaches that combination of the first lens group (G1) and the second lens group (G2) are moving together as a single unit to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (as G1 and G2 integrally move for focusing from long distance/infinity to short distance, as G3 is fixed, thus increasing the distance between G2 and G3, see Abstract, paragraphs [10, 12, 70-71, 174-175], as depicted in Figs. 1-5, 22-25 and changing distance A in corresponding tables, providing image forming lens having stable lens performance that is little varied due to focusing, as it provides suppression of aberrations changes due to focusing and correction of aberrations with good balance, see paragraphs [06, 77, 93]), and that 
third-group-first negative lens and the third-group-second positive lens having a fixed distance from one another, third lens group does not move during the focusing (i.e. as third lens group G3 with first negative lens and second positive lens being fixed and with fixed distance between them, as G3 is fixed group, see Abstract, paragraphs [10, 12, 70-71, 174-175], as depicted in Figs. 1-5, 22-25 thus providing image forming lens having stable lens performance that is little varied due to focusing, as it provides suppression of aberrations changes due to focusing and correction of aberrations with good balance, see paragraphs [06, 77, 93])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the lens arrangement of Imaoka according to the teachings of Ohashi by changing and implementing focusing function with the integrated first and second lens group with aperture stop in-between by moving them together to the object side in focusing from infinity to a close distance, increasing distance between the second lens group and the third lens group, while having third lens group with fixed lenses and  not moving during the focusing, in order to provide suppression of aberrations changes due to focusing and correction of aberrations with good balance, while still suppressing increase in the image forming lens system, see paragraphs [06, 77, 93]). Note that as a result of the combination the focusing function of the focus lens of Imaoka is transferred from moving lens L6, previously assigned to third lens group, to moving the integrated first and second lens groups with aperture as a whole, as per modification and teachings of Ohashi, thereby preserving the focusing function of the focus lens of Imaoka. 
Regarding claim 2, the Imaoka-Ohashi combination teaches the invention as set forth above, but Imaoka is silent that that conditional expressions (2), (3), and (4) below are satisfied: 
    PNG
    media_image2.png
    67
    458
    media_image2.png
    Greyscale
 
where nd denotes a refractive index material of the first-group-first positive lens with respect 30to d-line, vd denotes the Abbe number of material of the first-group-first positive lens, and Og,F denotes a partial dispersion ratio of the material of the first-group-first positive lens in the first lens group. 
However, Ohashi taches that conditional expressions (2), (3), and (4) below are satisfied: 
    PNG
    media_image2.png
    67
    458
    media_image2.png
    Greyscale
 (i.e. given data for positive L11 in G1, e.g. values 1.61, 63.33 and 0.0055 for the above expressions, in Tables [145-162, 244-252], for refractive index, Abbe number and partial dispersion ratio of L11 in G1, and conditional expression 9, paragraphs [104, 139-141, 215], since the above values provide more favorably for correcting chromatic aberration that can be achieved by forming the positive lens of the first lens group with material having such dispersion property and satisfying the noted conditional expressions, see Ohashi paragraphs [116]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the first (L1) of lens arrangement of Imaoka according to the teachings of Ohashi by using the optical lens material having characteristics for refractive index, Abbe number and partial dispersion with values satisfying the above ranges, in order more favorably for correcting chromatic aberration that can be achieved by forming the positive lens of the first lens group with material having such dispersion property and satisfying the noted conditional expressions, see Ohashi paragraphs [116]).
10 Regarding claim 4, the Imaoka-Ohashi combination teaches the invention as set forth above, and Imaoka further teaches (see Figs. 1-12) that conditional expression (7) below is satisfied:
 
    PNG
    media_image3.png
    14
    173
    media_image3.png
    Greyscale
 (i.e. given data in Tables 1-2, 5-6, for f of the lens arrangement and combined total f1-2 of groups L1L2-L3-L5, as integrated group G1(+), e.g. value 0.91, see Tables 1-2, 5-6, see also  paragraphs [115-124, 135-144]) 
where f denotes a focal length of entirety of the imaging lens system focused at infinity, and  15flg2g denotes a combined focal length of the first lens group and the second lens group (see data in Tables [145-162, 244-252], for f of the imaging lens and combined f1-2 of groups G1-G2, e.g. value 0.8, see Tables 1-2, 5-6, see also  paragraphs [115-124, 135-144]). 
Regarding claim 5, the Imaoka-Ohashi combination teaches the invention as set forth above, and Imaoka further teaches (see Figs. 1-12) that conditional expression (8) below is satisfied: 

    PNG
    media_image4.png
    14
    369
    media_image4.png
    Greyscale
 (i.e. given data in Tables 2, 5-6, for object curvature of L1 and image side curvature of L2 , e.g. value 0.352) 
20where RL11a denotes a radius of curvature of an object-side lens of the first-group-first positive lens, and RL12b denotes a radius of curvature of an image-side lens of the first-group-second negative lens (i.e. see data in Tables 2, 5-6, for object curvature of L1 and image side curvature of L2 , e.g. value 0.352, see paragraphs [115-124, 135-144])).  
Regarding claim 6, the Imaoka-Ohashi combination teaches the invention as set forth above, and Imaoka further teaches (see Figs. 1-12) that conditional expression (9) below is satisfied: 
(9) -0.80 < fL11/fL12 ≤ -0.60 (given the data for focal powers of L1 and L2, see Tables 2 also 1, 5-6, e.g. value -0.60) 
where fLl 1 denotes a focal length of the first-group first positive lens, and fLl2 denotes a focal length of the first-group-second negative lens ( given data for focal powers of L1 and L2, see Tables 2 also 1, 5-6, e.g. value -0.60, see paragraphs [75-80115-124, 135-144]). 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include smallest adjustments to the focal powers of first and/or second lens  to achieve high-speed focusing and large aperture (see paragraphs [54, 70, 79]) and since the claimed ranges and the prior art ranges are infinitesimally close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Regarding claim 7, the Imaoka-Ohashi combination teaches the invention as set forth above, and Imaoka further teaches (see Figs. 1-12) that conditional expression (10) below is satisfied:
 
    PNG
    media_image5.png
    34
    492
    media_image5.png
    Greyscale
  Client Ref. No. FN201900572 (i.e. given data in Tables 1-2, 5-6, for image side curvature of L2 and object side curvature of L3 , e.g. value -0.048)  
where RL12b denotes a radius of curvature of an image-side surface of the first-group second negative lens, and RL21a denotes a radius of curvature of an object-side surface of a second-group-first 5lens closest to the object in the second lens group (i.e. see data in Tables 1-2, 5-6, for image side curvature of L2 and object side curvature of L3 , e.g. value -0.048). 
Regarding claim 8, the Imaoka-Ohashi combination teaches the invention as set forth above, and Imaoka further teaches (see Figs. 1-12) that the third lens group (L6-L7) is mounted on an imaging plane in focusing from infinity to the close distance (i.e. as best understood due to combination and modification with Ohashi above, as focusing is modified to Lenses L1-L5 with aperture A, lenses L7 and L6 are mounted  to the image surface and thus mounted with image surface S, see e.g. paragraphs [08-21, 69-73, 115-124, 135-144]).  
Regarding claim 9, the Imaoka-Ohashi combination teaches the invention as set forth above, and Imaoka further teaches (see Figs. 1-12) that the second lens group (L3-L5) includes a second-group-first negative lens (L3), a second- group-second positive lens (L4), and a second-group-third positive lens (L5), disposed in that order from the object side to the image side (i.e. as negative L3, positive L4 and positive L5 in that order from object to image side in second group part of G1 i.e. lenses L3-L5, see Tables 1-2, 5-6, see also  paragraphs [115-124, 135-144], Figs.1, 3, 9, 11).  
Regarding claim 10, the Imaoka-Ohashi combination teaches the invention as set forth above, and Imaoka further teaches (see Figs. 1-12) that conditional expression (11) below is satisfied:
 
    PNG
    media_image6.png
    14
    378
    media_image6.png
    Greyscale
 (i.e. given data in Tables 2, 5-6, for image side curvature of L4 and object side curvature of L3, e.g. value 0.176) 
where 20RL22b denotes a radius of curvature of an image-side surface of the second-group- second positive lens of the second lens group, and RL21a denotes a radius of curvature of an object-side surface of the second-group- first negative lens of the second lens group (see data in Tables 2, 5-6, for image side curvature of L4 and object side curvature of L3, e.g. value 0.176, paragraphs [115-124, 135-144], Figs.1, 3, 9, 11).
25 Regarding claim 11, the Imaoka-Ohashi combination teaches the invention as set forth above, and Imaoka further teaches (see Figs. 1-12) that conditional expression (12) below is satisfied: 
    PNG
    media_image7.png
    14
    379
    media_image7.png
    Greyscale
 (i.e. given data in Tables 1-2, 5-6, for image side curvature of L5 and object side curvature of L3, e.g. value 0.497, paragraphs [115-124, 135-144], Figs.1, 3, 9, 11)
where RL23b denotes a radius of curvature of an image-side surface of the second-group- 30third positive lens, and RL21a denotes the radius of curvature of the object-side surface of the second-group- first negative lens of the second lens group (i.e. see data in Tables 1-2, 5-6, for image side curvature of L5 and object side curvature of L3, e.g. value 0.497, paragraphs [115-124, 135-144], Figs.1, 3, 9, 11). 
Regarding claim 12, the Imaoka-Ohashi combination teaches the invention as set forth above, and Imaoka further teaches (see Figs. 1-12) that each of the lenses constituting the first lens group, the second lens group, 23Client Ref. No. FN201900572 and the third lens group is a spherical lens (i.e. as lenses in L1-L2, L3-L5 and L6-L7 of lens arrangement are spherical lenses with spherical surfaces, in embodiments of Tables 2, 5-6 disclosing only spherical data i.e. with no aspheric relations, coefficients or other data, paragraphs [135-144], Figs. 3, 9, 11).  
Regarding claim 13, the Imaoka-Ohashi combination teaches the invention as set forth above, and Imaoka further teaches (see Figs. 1-12) that each of the lenses constituting the first lens group, the second lens group, 5and the third lens group is made of inorganic solid material (i.e. as lenses L1-L7 of the lens arrangement are glass lenses i.e. as inorganic solid material, see paragraphs [149, 115-124, 135-144]).  
Regarding claim 14, the Imaoka-Ohashi combination teaches the invention as set forth above, and Imaoka further teaches (see Figs. 1-12) an imaging device comprising the imaging lens system according to claim 1 (i.e. since lens arrangement is image focus lens of  camera system, see Title, Abstract, paragraphs [03, 08-21, 69-73, 115-124, 135-144, paragraphs 145-148], as depicted in Fig. 13). 


Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the cited prior art does not disclose or render obvious that conditional expressions (5) and (6) below are satisfied:
 (5) 55.0 < vdn < 95.0
(6) -5.0 < vdn - vdp < 15.0 
where 5vdp denotes the Abbe number of material of the first-group-first positive lens with respect to the d-line, and vdn denotes the Abbe number of material of the first-group-second negative lens with respect to the d-line, in combination with all other limitation of the base claim. 

Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regard to independent claim 15, the closest cited prior art of Ohashi teaches (see Figs. 1-41) such an imaging lens system  (i.e. image forming lens and device, see Title, Abstract, paragraphs [10-13, 59-71, 125-129, 145-162, 169-178, 227-238, 244-252], see e.g. examples in Figs. 1-5, 22-25 and Tables [145-162, 244-252]; where for brevity mostly example 1 will be referenced) comprising:  
5a first lens group having positive refractive power (i.e. positive group G1, Abstract, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25); a stop (aperture stop S, Abstract, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25); a second lens group having positive refractive power (i.e. positive group G2, Abstract, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25); and a third lens group having one of positive refractive power and negative refractive power (i.e. positive or negative group G3, Abstract, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25), disposed in that order from an object side to an image side (in that order from object to image side, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25), 
the first lens group including a first-group-first positive lens (e.g. positive L11) and a first-group-second negative lens (i.e. negative L13), disposed in that order from the object side to the image side (as L11 and L13 are in that order from object to image side, in G1, paragraphs [125-129, 145-162, 169-178, 227-238, 244-252], Figs. 1-5, 22-25), 10the third lens group including a third-group-first negative lens (e.g. L31) and a third-group- second positive lens (e.g. L32), disposed in that order from the object side to the image side (as L31 and L32 are in that order from object to image side, in G3, paragraphs [125-129, 145-162, 169-178, 227-238, 244-252], Figs. 1-5, 22-25), 
a combination of the first lens group (G1) and the second lens group (G2) moving together as a single unit to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (as G1 and G2 integrally move for focusing from long distance/infinity to short distance, as G3 is fixed, thus increasing the distance between G2 and G3, see Abstract, paragraphs [10, 12, 70-71, 174-175], as depicted in Figs. 1-5, 22-25 and changing distance A in corresponding tables), 
15conditional expression (1) below being satisfied:
 
    PNG
    media_image1.png
    14
    227
    media_image1.png
    Greyscale
 (i.e. as spacing between L31 and L32 and on axis length of G3, satisfies the above range, e.g. value 0.67, given data in Tables [145-162, 244-252], of Figs. 1-5, 22-25)
where dL31-L32 denotes air spacing between the third-group-first negative lens and the third- group-second positive lens in the third lens group (i.e. as air space between L31 and L32 in G3), and  20L3g denotes a distance along the optical axis between an object-side surface of the third-group-first negative lens and an image-side surface of the third-group-second positive lens (i.e. as on axis distance from object side of L31 to image side of L32 in G3, i.e. on axis length of G2, given data in Tables [145-162, 244-252], of Figs. 1-5, 22-25).

Furthermore regarding to independent claim 15, another close cited prior art of Tomioka (US 20150293327, of record) also teaches (see Figs. 1-9) such an imaging lens system  (i.e. imaging lens and apparatus, see Title, Abstract, paragraphs [02, 07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4; where for brevity mostly example 1 will be referenced) comprising:  
5a first lens group having positive refractive power (i.e. positive group G1, as G2 is positive as so it’s the ratio of f1/f2, see Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4); a stop (stop St, Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4); a second lens group having positive refractive power (i.e. positive group Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4); and a third lens group having one of positive refractive power and negative refractive power (i.e. negative group G3, Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4), disposed in that order from an object side to an image side (in that order from object to image side, see Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4), 
the first lens group including a first-group-first positive lens (e.g. positive L11) and a first-group-second negative lens (i.e. negative L16), disposed in that order from the object side to the image side (as L11 and L16 are in that order from object to image side, in G1, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4), 10the third lens group including a third-group-first negative lens (e.g. L31 or L32) and a third-group- second positive lens (e.g. L33), disposed in that order from the object side to the image side (as L31 or L32 and L33 are in that order from object to image side, in G3, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4), 
a combination of the first lens group (G1) and the second lens group (G2) moving together as a single unit to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (as G1 and G2 integrally move for focusing from long distance/infinity to short distance, as G3 is fixed during focusing, thus increasing the distance between G2 and G3, see Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4 and Fig. 9), 
15conditional expression (1) below being satisfied:
 
    PNG
    media_image1.png
    14
    227
    media_image1.png
    Greyscale
 (i.e. as spacing between L31 or L32 and L33 and on axis length of G3, satisfies the above range, e.g. value 0.51, given data in Tables 1-9, of Figs. 1-4)
where dL31-L32 denotes air spacing between the third-group-first negative lens and the third- group-second positive lens in the third lens group (i.e. as spacing between L31 or L32 and L33, given data in Tables 1-9, of Figs. 1-4), and  20L3g denotes a distance along the optical axis between an object-side surface of the third-group-first negative lens and an image-side surface of the third-group-second positive lens (i.e. as spacing between L31 or L32 and L33 and on axis length of G3 or length from R19 to R22 surfaces, satisfies the above range, e.g. value 0.51, given data in Tables 1-9, of Figs. 1-4).
However, regarding claim 15, the prior art of Ohashi, Tomioka and/or Imaoka taken either singly or in combination with any other prior art fail to anticipate or fairly suggest such imaging lens system including the specific arrangement where conditional expressions (5) and (6) below are satisfied:
 (5) 55.0 < vdn < 95.0
(6) -5.0 < vdn - vdp < 15.0 
where 5vdp denotes the Abbe number of material of the first-group-first positive lens with respect to the d-line, and vdn denotes the Abbe number of material of the first-group-second negative lens with respect to the d-line, in combination with all other limitation of the claim 15. 


Response to Arguments

Applicant’s arguments presented in the Remarks dated 06/15/2021 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely combination of references applied in the current rejection of record necessitated by the claim amendments. 
Applicant argues on pages 9-10 of the Remarks that the cited prior art of Imaoka alone or in combination with the cited prior art of Ohashi does not disclose new amended limitations of claim 1, specifically, that (1) “third lens group including a third-group-first negative lens and a third-group-second positive lens having a fixed distance from one another, disposed in that order from the object side to the image side, wherein a combination of the first lens group and the second lens group move together as a single unit to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group, which does not move during the focusing”, because distance d12 between the group G2 lens L6 and the group G3 lens L7 is variable depending on the focusing, and Ohashi has three lenses in G1 group, not a positive and a negative lens only. The Examiner respectfully disagrees. With respect to issue (1), as noted in the rejection above, the cited prior art of Imaoka teaches most and in combination with the cited prior art of Ohashi teaches and renders obvious all limitations of claim 1, as Imaoka teaches (see Figs. 1-13) an imaging lens system  (i.e. image focus lens and camera system, e.g. lens arrangement, see Title, Abstract, paragraphs [03, 08-21, 69-73, 115-124, 135-144], see e.g. example embodiments 1-2, 5-6 in Figs. 1,3,9,11 and Tables 1-2, 5-6; where for brevity mostly embodiment of example 1 will be referenced) comprising:  
5a first lens group having positive refractive power (i.e. lenses L1, L2 of positive group G1, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6); a stop (aperture diaphragm A, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6); a second lens group having positive refractive power (i.e. lenses L3,L4,L5 of positive group G1, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6); and a third lens group having one of positive refractive power and negative refractive power (i.e. positive lens L7 and  or negative lens L6 G3, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6), disposed in that order from an object side to an image side (as L1 to L7 are so disposed in that order from object to image side, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6), 
the first lens group including only a first-group-first positive lens (e.g. positive L1) and a first-group-second negative lens (i.e. negative L2), disposed in that order from the object side to the image side (as L1 and L2 are only lenses between object side and the aperture A in that order from object to image side, in lens arrangement, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6), 10the third lens group including a third-group-first negative lens (e.g. L6) and a third-group- second positive lens (e.g. L7), disposed in that order from the object side to the image side (as L6 and L7 are in that order from object to image side, as last two lenses of the lens arrangement, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6), 
a combination of the first lens group (lens L1 and L1) and the second lens group (lenses L3, L4 and L5) together as a single unit (as L1-A-L5 are all part of single integrated group G1, paragraphs [115-124, 135-144], Figs. 1, 3, 9,11), and  
a 15conditional expression (1) below being satisfied:
 
    PNG
    media_image1.png
    14
    227
    media_image1.png
    Greyscale
 (i.e. as spacing between L6 and L6 and on axis length of L6-L7 from object side of L6 to Image side of L7, satisfies the above range, e.g. value 0.42, 056, given data in Tables 1-2, 5-6, see also  paragraphs [115-124, 135-144])
where dL31-L32 denotes air spacing between the third-group-first negative lens and the third- group-second positive lens in the third lens group (i.e. as air space between L6 and L7), and  20L3g denotes a distance along the optical axis between an object-side surface of the third-group-first negative lens and an image-side surface of the third-group-second positive lens (i.e. as on axis distance from object side of L6 to image side of L7, given data in Tables 1-2, 5-6, see also  paragraphs [115-124, 135-144]). 
But Imaoka is silent that first lens group (L1-L2) and the second lens group (L3-L5) which are a single unit (see above) are moving together to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (i.e. increasing distance between L3-L5 and L6-L7), and that third-group-first negative lens and the third-group-second positive lens having a fixed distance from one another, third lens group does not move during the focusing (instead L6 of the lens unit is moved along an optical axis for focusing from an infinite-distance to a short-distance, as disclosed in e.g. paragraphs [14, 30, 69-70]).  
However, Ohashi teaches in the same field of invention of an image forming lens and device (see Title, Abstract, paragraphs [10-13, 59-71,125-129, 145-162, 169-178, 227-238, 244-252], see e.g. examples in Figs. 1-5, 22-25 and Tables [145-162, 244-252] and having similar structure Imaoka lens arrangement), and further teaches that combination of the first lens group (G1) and the second lens group (G2) are moving together as a single unit to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (as G1 and G2 integrally move for focusing from long distance/infinity to short distance, as G3 is fixed, thus increasing the distance between G2 and G3, see Abstract, paragraphs [10, 12, 70-71, 174-175], as depicted in Figs. 1-5, 22-25 and changing distance A in corresponding tables, providing image forming lens having stable lens performance that is little varied due to focusing, as it provides suppression of aberrations changes due to focusing and correction of aberrations with good balance, see paragraphs [06, 77, 93]), and that 
third-group-first negative lens and the third-group-second positive lens having a fixed distance from one another, third lens group does not move during the focusing (i.e. as third lens group G3 with first negative lens and second positive lens being fixed and with fixed distance between them, as G3 is fixed group, see Abstract, paragraphs [10, 12, 70-71, 174-175], as depicted in Figs. 1-5, 22-25 thus providing image forming lens having stable lens performance that is little varied due to focusing, as it provides suppression of aberrations changes due to focusing and correction of aberrations with good balance, see paragraphs [06, 77, 93])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the lens arrangement of Imaoka according to the teachings of Ohashi by changing and implementing focusing function with the integrated first and second lens group with aperture stop in-between by moving them together to the object side in focusing from infinity to a close distance, increasing distance between the second lens group and the third lens group, while having third lens group with fixed lenses and  not moving during the focusing, in order to provide suppression of aberrations changes due to focusing and correction of aberrations with good balance, while still suppressing increase in the image forming lens system, see paragraphs [06, 77, 93]). Note that as a result of the combination the focusing function of the focus lens of Imaoka is transferred from moving lens L6, previously assigned to third lens group, to moving the integrated first and second lens groups with aperture as a whole, as per modification and teachings of Ohashi, thereby preserving the focusing function of the focus lens of Imaoka. 
Imaoka, expressly teaches 
10the third lens group including a third-group-first negative lens (e.g. L6) and a third-group- second positive lens (e.g. L7), disposed in that order from the object side to the image side (as L6 and L7 are in that order from object to image side, as last two lenses of the lens arrangement, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6), that the combination of the first lens group (lens L1 and L1) and the second lens group (lenses L3, L4 and L5) together as a single unit (as L1-A-L5 are all part of single integrated group G1, paragraphs [115-124, 135-144], Figs. 1, 3, 9,11). As noted above, Imaoka is silent that first lens group (L1-L2) and the second lens group (L3-L5) which are a single unit (see above) are moving together to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (i.e. increasing distance between L3-L5 and L6-L7), and that third-group-first negative lens and the third-group-second positive lens having a fixed distance from one another, third lens group does not move during the focusing (instead L6 of the lens unit is moved along an optical axis for focusing from an infinite-distance to a short-distance, as disclosed in e.g. paragraphs [14, 30, 69-70]).  
Therefore, the cited prior art of Ohashi was relied upon, as Ohashi teaches in the same field of invention of an image forming lens and device (see Title, Abstract, paragraphs [10-13, 59-71,125-129, 145-162, 169-178, 227-238, 244-252], see e.g. examples in Figs. 1-5, 22-25 and Tables [145-162, 244-252] and having similar structure Imaoka lens arrangement), and further teaches that combination of the first lens group (G1) and the second lens group (G2) are moving together as a single unit to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (as G1 and G2 integrally move for focusing from long distance/infinity to short distance, as G3 is fixed, thus increasing the distance between G2 and G3, see Abstract, paragraphs [10, 12, 70-71, 174-175], as depicted in Figs. 1-5, 22-25 and changing distance A in corresponding tables, providing image forming lens having stable lens performance that is little varied due to focusing, as it provides suppression of aberrations changes due to focusing and correction of aberrations with good balance, see paragraphs [06, 77, 93]), and that third-group-first negative lens and the third-group-second positive lens having a fixed distance from one another, third lens group does not move during the focusing (i.e. as third lens group G3 with first negative lens and second positive lens being fixed and with fixed distance between them, as G3 is fixed group, see Abstract, paragraphs [10, 12, 70-71, 174-175], as depicted in Figs. 1-5, 22-25 thus providing image forming lens having stable lens performance that is little varied due to focusing, as it provides suppression of aberrations changes due to focusing and correction of aberrations with good balance, see paragraphs [06, 77, 93]). Thus as presented above it was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the lens arrangement of Imaoka according to the teachings of Ohashi by changing and implementing focusing function with the integrated first and second lens group with aperture stop in-between by moving them together to the object side in focusing from infinity to a close distance, increasing distance between the second lens group and the third lens group, while having third lens group with fixed lenses and  not moving during the focusing, in order to provide suppression of aberrations changes due to focusing and correction of aberrations with good balance, while still suppressing increase in the image forming lens system, see paragraphs [06, 77, 93]). Therefore, as noted above,  as a result of this obvious combination the focusing function of the focus lens of Imaoka is simply transferred from moving lens L6, which was previously assigned to third lens group, to moving the integrated first and second lens groups with aperture as a whole, as per modification and teachings of Ohashi, The focusing function was not lost as asserted by the Applicant, but is preserved, as the combined first and second lens groups with aperture move as required for focusing operation, thereby the focusing function of the focus lens of Imaoka is preserved. 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the secondary reference of Ohashi was not used for changing or modifying the actual lenses of focus lens of primary reference of Imaoka, but for teachings of the focusing function carried by the first two lens groups (as presented above). Moreover, Ohashi reference was not used as primary reference disclosing the structures of all the lenses in the lens groups of the imaging lens. The structures of the lenses in lens groups was taught in primary reference of Imaoka. Additionally, the limitations of the claims were identified and correlated with the references as indicated above and in the previous office action on the merits, and the combination was presented and explained.  Applicant has made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how and why the identified elements in the action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations as is required by 37 CFR §1.111(b).
Therefore, Applicant’s arguments appear not to be commensurate with the rejection of record. Accordingly, Applicant’s arguments under issue (1) are found not to be persuasive. 
No additional substantial arguments were presented after page 10 of the Remarks dated 06/15/2021. 

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/Primary Examiner, Art Unit 2872